Case 2:18-mj-30040-DUTY ECF No. 31 filed 12/19/18 Page|D.S_O Page 1 of 1

MlED (Rev. 09/14) Order Reinstating and Continuing Bond

UNITED SrA'rEs Dlsr"RrCT CoURT
for the n L E

 

 

 

Eastern District of Michigan
F DEC i 9 2018
United State: ofArnerica § CLERK,S OFFICE
) case NO. 18-30040-01 951er
Brandon Grieserner )
Dej%ndmrf )
ORDER REINSTATING AND CONTINUING BON])
IT IS ORDERED that the bond earlier furnished in Criminal No. 18-30040~01 is hereby reinstated and

bond is continued in the amount of:'

Unsecured/Personai Bond $10,000

Cash/Surety
g 10% caShBOnd
i:i Personai Recognizance

 

 

 

i:| The special conditions ofthe original bond shall remain in effect

The original special conditions of the bond are modified as fo'llows:

Report as directed to Pretrial Services; Report directly to inpatient residential treatment
upon release from custody, and remain at facility until such time as a recommendation
for discharge is made by staff. Bond Status Hearing to be held With the Court upon
termination of treatmentl `

l acknowledge that l am the defendant in this case and that l am aware of the original/modified conditions of
release

 

_ la § Dejima'am '

s/Anthony P. Patti
' Judge’s Sc'gnamre

Anthony P. Patti, U.S-. Magistrate Judge
Pri'nred Name and Tz't!e

Dated: December l9, 2018 _

 

